Name: COMMISSION REGULATION (EC) No 3302/93 of 30 November 1993 re-establishing the levying of customs duties on products falling within CN code ex 8471, originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: information and information processing;  tariff policy;  electronics and electrical engineering;  Asia and Oceania
 Date Published: nan

 Official journal of the European Communities No L 297/ 12. 12. 93 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3302/93 of 30 November 1993 re-establishing the levying of customs duties on products falling within CN code ex 8471 , originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code ex 8471 , originating in Singapore, the individual ceiling was fixed at ECU 19 680 000 ; whereas on 21 January 1993, imports of these products into the Community originating in Singapore reached the ceiling in* question after being charged thereagainst ; whereas, it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against Singapore, HAS ADOPTED THIS REGULATION : Article 1 As from 5 December 1993, the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in Singapore : Order No CN code Description 10.1010 8471 10 90 Automatic data-processing machines and units thereof ; magnetic 8471 20 20 or optical readers, machines for transcribing data into data media 8471 20 80 in code form, machines for processing such data, not elsewhere 8471 91 80 specified or included, other than for use in civil aircraft 8471 92 90 8471 93 40 8471 93 51 8471 93 59 8471 93 60 8471 93 90 8471 99 10 8471 99 30 8471 99 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 396, 31 . 12 . 1992, p. 1 . No L 297/2 Official Journal of the European Communities 2. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993. For the Commission Christians SCRIVENER Member of the Commission